

103 S278 IS: Emergency Relief for Farmers of Color Act of 2021
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 278IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Warnock (for himself, Mr. Booker, Mr. Luján, Ms. Stabenow, Mr. Leahy, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo require the Secretary of Agriculture to provide assistance for socially disadvantaged farmers and ranchers and socially disadvantaged groups, and for other purposes.1.Short titleThis Act may be cited as the Emergency Relief for Farmers of Color Act of 2021.2.FindingsCongress finds that—(1)various factors have contributed to the loss of Black farmers, Indigenous farmers, and farmers of color in the United States, including—(A)mass and systemic loss of farmland owned and operated by minority farmers;(B)institutional civil rights violations by the Federal Government; (C)difficulties accessing debt and credit capital; and (D)other legal challenges that make it difficult for minority farmers and farmworkers to participate in the United States farm economy;(2)a 2019 Government Accountability Office report found that socially disadvantaged farmers and ranchers have more difficulty getting loans and credit from the Department of Agriculture, which can help beginning farmers break into the business and help existing farmers continue running their operations; (3)the finding described in paragraph (2) highlights the systemic racism that has hindered farmers of color for generations and continues as of the date of enactment of this Act;(4)beginning in 1830, Native American removal was a federally sanctioned practice, the impact of which still detrimentally impacts Native American farmers today, including— (A)the moving of tens of thousands of original inhabitants from traditional land;(B)the disruption of land ownership and tenure; and (C)the reorientation of traditional farm production techniques;(5)according to the Census of Agriculture—(A)approximately 80 percent of land was lost by Black farmers from 1910 to 2007; (B)in 1910, 14 percent of United States farmers were Black; and (C)in 2012, less than 2 percent of United States farmers were Black;(6)heirs’ property refers to land that is informally passed down from generation to generation without a legally designated owner;(7)due to lack of access to the legal system during Reconstruction and distrust of the legal system during the Jim Crow era, many Black families have relied on heirs’ property to keep land in their families, which has resulted in title issues now hindering many Black families from obtaining credit; (8)Hispanic farmers were unlawfully discriminated against by the Department of Agriculture with respect to credit and loan transaction and farm disaster benefits;(9)there are various laws, regulations, and questionable practices that have led to and are associated with land owned by Black farmers, Indigenous farmers, and farmers of color being acquired by developers, contrary to the will of the farmers and land workers;(10)numerous reports over 60 years have shown a consistent pattern of discrimination at the Department of Agriculture against Black farmers, Indigenous farmers, and farmers of color;(11)in 1965, the United States Commission on Civil Rights found evidence of discrimination in program delivery and the treatment of employees of color at the Department of Agriculture;(12)in the 1970s, the Department of Agriculture deliberately forced Black farmers, Indigenous farmers, and farmers of color off their land through corrupt loan and financing practices;(13)a 1982 report of the United States Commission on Civil Rights concluded that racial discrimination was continuing within the Department of Agriculture, and, despite lawsuits and court orders, the discrimination continued in carrying out the farm loan programs in the headquarters and the network of field offices of the Department of Agriculture; and(14)a 2008 Government Accountability Office report stated there were significant deficiencies in addressing civil rights issues by the Department of Agriculture and recommended new measures to address the backlog of civil rights issues at the Department of Agriculture. 3.DefinitionsIn this Act:(1)Farm loanThe term farm loan means a loan administered by the Farm Service Agency under subtitle A, B, or C of the Consolidated Farm and Rural Development Act (7 U.S.C. 1922 et seq.).(2)Qualified nonprofit organizationThe term qualified nonprofit organization means an organization—(A)that is a nonprofit;(B)that has not less than 3 years of experience providing meaningful agricultural, business assistance, legal assistance, or advocacy services to socially disadvantaged farmers or ranchers; and(C)at least 50 percent of the members of the board of directors of which are members of a socially disadvantaged group. (3)SecretaryThe term Secretary means the Secretary of Agriculture.(4)Socially disadvantaged farmer or rancherThe term socially disadvantaged farmer or rancher has the meaning given the term in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)).(5)Socially disadvantaged groupThe term socially disadvantaged group has the meaning given the term in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)).4.Debt forgiveness on farm service agency loans(a)PurposeThe purpose of this section is to address the historical discrimination against socially disadvantaged farmers and ranchers and address issues relating to the Coronavirus Disease 2019 (COVID–19)—(1)in farm loan programs; and(2)across the Department of Agriculture.(b)Debt forgiveness(1)Direct loansThe Secretary shall forgive the obligation of each socially disadvantaged farmer or rancher who is a borrower of a farm loan made by the Secretary to repay the principal and interest outstanding as of the date of enactment of this Act on the farm loan.(2)Guaranteed loansThe Secretary shall pay to each lender of farm loans guaranteed by the Secretary an amount equal to the principal and interest outstanding as of the date of enactment of this Act on all farm loans held by the lender, the borrowers of which are socially disadvantaged farmers and ranchers, such that the borrowers shall be relieved of the obligation to repay the principal and interest due on those guaranteed farm loans.(3)Applications(A)Circumstances when not requiredThe Secretary shall not require a borrower of a farm loan for which debt forgiveness may be provided under paragraph (1) or (2) who has self-identified as a socially disadvantaged farmer or rancher under a farm loan existing as of the date of enactment of this Act to submit an application for debt forgiveness under paragraph (1) or (2).(B)Opportunity to submitThe Secretary shall provide to each socially disadvantaged farmer or rancher who is a borrower of a farm loan for which debt forgiveness may be provided under paragraph (1) or (2) and who has not self-identified as a socially disadvantaged farmer or rancher under a farm loan existing as of the date of enactment of this Act an opportunity to submit to the Secretary an application for debt forgiveness under paragraph (1) or (2).(4)Prohibition on future eligibility restrictionThe Secretary shall not restrict the eligibility of a borrower for a future farm loan based on the receipt of loan forgiveness under this section. (c)FundingThere is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, to carry out this section $4,000,000,000 for the period of fiscal years 2021 through 2025.5.Additional assistance for socially disadvantaged farmers and ranchers and socially disadvantaged groups(a)Equity commission(1)In generalThe Secretary shall establish an equity commission composed of—(A)officers of the Department of Agriculture; (B)individuals with an interest in the activities of the Department of Agriculture;(C)socially disadvantaged farmers or ranchers with not less than 10 years of experience in farming or ranching;(D)individuals with expertise in civil rights; and(E)employees or board members of qualified nonprofit organizations.(2)DutiesThe equity commission established under paragraph (1) shall—(A)examine past discrimination by the Department of Agriculture;(B)examine and evaluate discrimination occurring in programs administered by the Department of Agriculture; and(C)provide recommendations to the Secretary to address and mitigate future discrimination by the Department of Agriculture, including—(i)budgetary recommendations; and(ii)recommendations for improving the structure of Farm Service Agency county committees to better serve socially disadvantaged farmers and ranchers. (b)National Center for Minority Farmer Agricultural Law Research and Information(1)EstablishmentThe Secretary shall make a competitive grant to a school of law, or a legal research entity, in the United States to establish the National Center for Minority Farmer Agricultural Law Research and Information (referred to in this subsection as the Center).(2)ActivitiesThe Center shall—(A)conduct international, Federal, State, and local legal research on the legal issues of minority farmers and farmworkers relating to farmland, credit, land ownership, and related food and agricultural issues;(B)provide information, community legal education, policy research, and guidance on legal issues relating to minority farmers and farmworkers to—(i)practicing attorneys, including attorneys providing pro bono assistance, representing minority farmers and farmworkers, including advice and brief services;(ii)minority farmers and individuals assisting minority farmers on legal issues;(iii)food, agriculture, farmworker, and farm organizations;(iv)local, State, and Federal agencies;(v)members of Congress; and(vi)other persons who are assisting minority farmers and farmworkers in addressing the legal issues described in subparagraph (A); and(C)coordinate a national network of attorneys—(i)providing legal assistance to minority farmers and farmworkers; or(ii)working on issues relevant to minority farmers and farmworkers.(3)Availability(A)CenterThe Center shall make available to the National Agricultural Library the research, community legal education, policy research, guidance, advice, and information of the Center.(B)National Agricultural LibraryThe National Agricultural Library shall make available to the public the research, community legal education, policy research, guidance, advice, and information provided by the Center under subparagraph (A).(4)CollaborationThe Center shall collaborate with—(A)the National Agricultural Library; and (B)the National Center for Agricultural Law Research and Information.(c)Grants and loans To resolve ownership and succession on farmlandThe Secretary shall make—(1)grants to resolve property issues relating to ownership and succession on farmland; and(2)loans under section 310I of the Consolidated Farm and Rural Development Act (7 U.S.C. 1936c).(d)Cooperatives serving socially disadvantaged groupsThe Secretary shall provide financial assistance to cooperative development centers, individual cooperatives, or groups of cooperatives—(1)that serve socially disadvantaged groups; and(2)a majority of the boards of directors or other governing boards of which are composed of individuals who are members of socially disadvantaged groups.(e)Pilot projectsThe Secretary may establish pilot projects to provide technical and financial assistance to socially disadvantaged farmers and ranchers, including projects that focus on land acquisition, financial planning, technical assistance, and credit.(f)Historical discriminationThe Secretary may provide financial assistance to socially disadvantaged farmers or ranchers that—(1)are former farm loan borrowers of the Department of Agriculture; and(2)have suffered adverse actions or past discrimination or bias relating to the farm loan, as determined by the Secretary.(g)Financial institutionsThe Secretary may support the development of agricultural credit financial institutions that are designed to serve and finance socially disadvantaged groups, including Farm Credit System institutions chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.).(h)Financial and technical assistanceThe Secretary shall provide financial assistance, outreach, mediation, financial training, capacity building training, cooperative development training and support, and other technical assistance to qualified nonprofit organizations that provide services to socially disadvantaged farmers and ranchers.(i)1890 land-Grant institutions and certain other institutionsThe Secretary shall support and supplement research, education, and extension activities at—(1)colleges or universities eligible to receive funds under the Act of August 30, 1890 (commonly known as the Second Morrill Act) (26 Stat. 417, chapter 841; 7 U.S.C. 321 et seq.), including Tuskegee University;(2)1994 Institutions (as defined in section 532 of the Equity in Education Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382));(3)Alaska Native serving institutions and Native Hawaiian serving institutions eligible to receive grants under subsections (a) and (b), respectively, of section 1419B of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3156);(4)Hispanic-serving institutions eligible to receive grants under section 1455 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3241); and(5)eligible institutions (as defined in section 1489 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3361)).(j)Grants for scholarshipsThe Secretary shall provide grants to—(1)colleges or universities eligible to receive funds under the Act of August 30, 1890 (commonly known as the Second Morrill Act) (26 Stat. 417, chapter 841; 7 U.S.C. 321 et seq.), including Tuskegee University, for student scholarships; and(2)land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) for scholarships for students or prospective students who are—(A)members of Indian Tribes; and(B)pursuing an agricultural field of study.(k)FundingThere is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, to carry out this section $1,000,000,000 for fiscal year 2021, to remain available until expended.